EXHIBIT 99.2 SECOND QUARTER 2011 Supplemental Operating and Financial Data Camden Shadow Brook - Austin, TX Acquired June 23, 2011 - 496 Units Camden Property Trust Three Greenway Plaza, Suite 1300 Houston, Texas 77046 Phone: 713-354-2500Fax: 713-354-2700 www.camdenliving.com CAMDEN TABLE OF CONTENTS Page Press Release Text 3 Financial Highlights 6 Operating Results 7 Funds from Operations 8 Balance Sheets 9 Portfolio Statistics 10 Components of Property Net Operating Income 11 "Same Property" Second Quarter Comparisons 12 "Same Property" Sequential Quarter Comparisons 13 "Same Property" Year to Date Comparisons 14 "Same Property" Operating Expense Detail & Comparisons 15 Joint Venture Operations 16 Current Development Communities 17 Development Pipeline & Land 18 Acquisitions and Dispositions 19 Debt Analysis 20 Debt Maturity Analysis 21 Debt Covenant Analysis 22 Unconsolidated Real Estate Investments Debt Analysis 23 Unconsolidated Real Estate Investments Debt Maturity Analysis 24 Capitalized Expenditures & Maintenance Expense 25 Non-GAAP Financial Measures - Definitions & Reconciliations 26 Other Data 28 Community Table 29 In addition to historical information, this document contains forward-looking statements under the federal securities law.These statements are based on current expectations, estimates and projections about the industry and markets in which Camden operates, management's beliefs, and assumptions made by management.Forward-looking statements are not guarantees of future performance and involve certain risks and uncertainties which are difficult to predict.Factors which may cause the Company’s actual results or performance to differ materially from those contemplated by forward-looking statements are described under the heading “Risk Factors” in Camden’s Annual Report on Form 10-K and in other filings with the Securities and Exchange Commission (SEC). Forward-looking statements made in this document represent management’s opinions at the time of this publication, and the Company assumes no obligation to update or supplement these statements because of subsequent events. CAMDEN PROPERTY TRUST ANNOUNCES SECOND QUARTER 2 Houston, TEXAS (July 28, 2011) – Camden Property Trust (NYSE: CPT) today announced operating results for the three and six months ended June 30, 2011. Funds From Operations FFO for the second quarter of 2011 totaled $0.40 per diluted share or $30.4 million, as compared to $0.66 per diluted share or $46.7 million for the same period in 2010.FFO for the three months ended June 30, 2011 included: a $0.40 per diluted share impact related to a $29.8 million loss on discontinuation of a hedging relationship of an interest rate swap and $0.5 million write-off of unamortized loan costs related to the payoff of a term loan; and a $4.7 million or $0.06 per diluted share gain on sale of undeveloped land. FFO for the six months ended June 30, 2011 totaled $1.12 per diluted share or $84.5 million, as compared to $1.34 per diluted share or $93.7 million for the same period in 2010.FFO for the six months ended June 30, 2011 included:a $0.40 per diluted share impact related to a $29.8 million loss on discontinuation of a hedging relationship of an interest rate swap and $0.5 million write-off of unamortized loan costs related to the payoff of a term loan; a $4.7 million or $0.06 per diluted share gain on sale of undeveloped land; a net $3.3 million or $0.04 per diluted share impact related to other income of $4.3 million from the sale of an available-for-sale investment, partially offset by $1.0 million of income taxes associated with that gain; and a $2.1 million or $0.03 per diluted share impact for General & Administrative (“G&A”) costs related to a one-time bonus awarded to all non-executive employees.FFO for the six months ended June 30, 2010 included a $2.7 million or $0.04 per diluted share impact for income relating to the expiration of an indemnification provision related to one of the Company’s operating joint ventures. Net Income Attributable to Common Shareholders (“EPS”) The Company reported a net loss attributable to common shareholders (“EPS”) of $16.6 million or $0.23 per diluted share for the second quarter of 2011, as compared to net income of $2.1 million or $0.03 per diluted share for the same period in 2010.EPS for the three months ended June 30, 2011 included: a $0.42 per diluted share impact related to a $29.8 million loss on discontinuation of a hedging relationship of an interest rate swap and $0.5 million write-off of unamortized loan costs related to the payoff of a term loan; and a $4.7 million or $0.07 per diluted share gain on sale of undeveloped land. For the six months ended June 30, 2011, Camden reported a net loss attributable to common shareholders of $9.3 million or $0.13 per diluted share, as compared to net income of $4.4 million or $0.06 per diluted share for the same period in 2010.EPS for the six months ended June 30, 2011 included: a $0.42 per diluted share impact related to a $29.8 million loss on discontinuation of a hedging relationship of an interest rate swap and $0.5 million write-off of unamortized loan costs related to the payoff of a term loan; a $4.7 million or $0.07 per diluted share gain on sale of undeveloped land; a net $3.3 million or $0.05 per diluted share impact related to gain on sale of an available-for-sale investment; a $2.1 million or $0.03 per diluted share impact for G&A costs related to a one-time bonus awarded to all non-executive employees; and a $1.1 million or $0.02 per diluted share impact from gain on sale of three joint venture interests.EPS for the six months ended June 30, 2010 included a $2.7 million or $0.04 per diluted share impact for income relating to the expiration of an indemnification provision related to one of the Company’s operating joint ventures. 3 A reconciliation of net income attributable to common shareholders to FFO is included in the financial tables accompanying this press release. Same Property Results For the 47,600 apartment homes included in consolidated same property results, second quarter 2011 same property NOI increased 6.9% compared to the second quarter of 2010, with revenues increasing 5.3% and expenses increasing 2.9%.On a sequential basis, second quarter 2011 same property NOI increased 3.4% compared to the first quarter of 2011, with revenues increasing 2.9% and expenses increasing 2.2% compared to the prior quarter.On a year-to-date basis, 2011 same property NOI increased 6.5%, with revenues increasing 4.5% and expenses increasing 1.5% compared to the same period in 2010. Same property physical occupancy levels for the portfolio averaged 94.8% during the second quarter of 2011, compared to 94.2% in the second quarter of 2010 and 93.9% in the first quarter of 2011. The Company defines same property communities as communities owned and stabilized as of January 1, 2010, excluding properties held for sale and communities under major redevelopment.A reconciliation of net income attributable to common shareholders to net operating income and same property net operating income is included in the financial tables accompanying this press release. Acquisition Activity Camden completed acquisitions of nine apartment communities during the quarter for approximately $317 million through its discretionary investment funds (“Fund”), in which it owns a 20% interest.The communities acquired are located in the Tampa, Houston, Dallas, Austin and San Antonio metropolitan areas and consist of 3,407 apartment homes with an average age of three years. Development Activity Lease-up continued during the second quarter at Camden Ivy Hall, a $17 million joint venture community owned by the Fund which is currently 88% occupied.Construction continued during the quarter on three wholly-owned development communities:Camden LaVina, a $61 million project in Orlando, FL; Camden Summerfield II, a $32 million project in Landover, MD; and Camden Royal Oaks II, a $14 million project in Houston, TX.Initial occupancy at these communities is scheduled for mid- to late 2011, with construction completions expected by mid-2012. The Company also began construction during the quarter on three additional wholly-owned development communities comprising 978 apartment homes for a total cost of $141 million:Camden Montague in Tampa, FL, a $23 million project with 192 apartment homes; Camden Westchase in Tampa, FL, a $52 million project with 348 apartment homes; and Camden Town Square in Orlando, FL, a $66 million project with 438 apartment homes. In addition, Camden sold two land parcels located in Washington, DC and Austin, TX to the Fund for approximately $12.5 million during the quarter. The Company was reimbursed for previously written-off third party development costs related to these parcels, resulting in a gain of $4.7 million recorded in the second quarter.Construction on those communities - Camden South Capitol, an $88 million project with 276 apartment homes, and Camden Amber Oaks II, a $25 million project with 244 apartment homes – commenced during the quarter. Equity Issuance During the second quarter, Camden issued 550,355 common shares through its at-the-market (“ATM”) share offering programs at an average price of $61.88 per share, for total net consideration of approximately $33.3 million.Subsequent to quarter-end, the Company issued an additional 499,900 common shares through its ATM program at an average price of $65.77 per share, for total net consideration of approximately $32.4 million.Year-to-date through July 2011, Camden has issued 1,121,598 common shares through its ATM programs at an average price of $63.12 per share, for total net consideration of approximately $69.5 million. 4 Earnings Guidance Camden updated its earnings guidance for 2011 based on its current and expected views of the apartment market and general economic conditions.Full-year 2011 FFO is expected to be $2.65 to $2.75 per diluted share, and full-year 2011 EPS is expected to be $0.21 to $0.31 per diluted share.Third quarter 2011 earnings guidance is $0.74 to $0.78 per diluted share for FFO and $0.14 to $0.18 per diluted share for EPS.Guidance for EPS excludes potential future gains on the sale of properties.Camden intends to update its earnings guidance to the market on a quarterly basis. The Company’s 2011 earnings guidance is based on projections of same property revenue growth between 4.75% and 5.75%, expense growth between 2.75% and 3.25%, and NOI growth between 6.25% and 7.25%.Additional information on the Company’s 2011 financial outlook and a reconciliation of expected net income attributable to common shareholders to expected FFO are included in the financial tables accompanying this press release. Conference Call The Company will hold a conference call on Friday, July 29, 2011 at 11:00 a.m. Central Time to review its second quarter 2011 results and discuss its outlook for future performance.To participate in the call, please dial (866) 843-0890 (Domestic) or (412) 317-9250 (International) by 10:50 a.m. Central Time and enter passcode: 4528256, or join the live webcast of the conference call by accessing the Investor Relations section of the Company’s website at camdenliving.com.Supplemental financial information is available in the Investor Relations section of the Company’s website under Earnings Releases or by calling Camden’s Investor Relations Department at (800) 922-6336. Forward-Looking Statements In addition to historical information, this press release contains forward-looking statements under the federal securities law. These statements are based on current expectations, estimates and projections about the industry and markets in which Camden operates, management's beliefs, and assumptions made by management. Forward-looking statements are not guarantees of future performance and involve certain risks and uncertainties which are difficult to predict. About Camden Camden Property Trust, an S&P 400 Company, is a real estate company engaged in the ownership, development, acquisition, management and disposition of multifamily apartment communities. Camden owns interests in and operates 196 properties containing 67,212 apartment homes across the United States.Upon completion of eight properties under development, the Company's portfolio will increase to 69,421 apartment homes in 204 properties.Camden was recently named by FORTUNE® Magazine for the fourth consecutive year as one of the “100 Best Companies to Work For” in America, placing 7th on the list. For additional information, please contact Camden’s Investor Relations Department at (800) 922-6336 or (713) 354-2787 or access our website at www.camdenliving.com. 5 CAMDEN FINANCIAL HIGHLIGHTS (In thousands, except per share, property data amounts and ratios) Three Months Ended June 30, Six Months Ended June 30, Total property revenues (a) EBITDA (b) Net income (loss) attributable to common shareholders ) ) Per share - basic ) ) Per share - diluted ) ) Income (loss) from continuing operations attributable to common shareholders ) ) Per share - basic ) ) Per share - diluted ) ) Funds from operations Per share - diluted Dividends per share Dividend payout ratio (b) % Interest expensed (including discontinued operations) Interest capitalized Total interest incurred Principal amortization Preferred distributions Interest expense coverage ratio x x x x Total interest coverage ratio x x x x Fixed charge expense coverage ratio x x x x Total fixed charge coverage ratio x x x x Unencumbered real estate assets (at cost) to unsecured debt ratio x x x x Same property NOI increase (decrease) (c) % %) % %) (# of apartment homes included) Gross turnover of apartment homes (annualized) 66
